14-2228
     Wu v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 941 349
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   RONG JING WU,
14                          Petitioner,
15
16                    v.                                             14-2228
17                                                                   NAC
18
19   JEFFERSON B. SESSIONS III, UNITED
20   STATES ATTORNEY GENERAL,*
21                 Respondent.
22   _____________________________________
23
24


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Jefferson B. Sessions, III, is automatically substituted for
     former Attorney General Loretta E. Lynch as the Respondent in this
     case.
 1   FOR PETITIONER:            Lee Ratner, Law Offices of Michael
 2                              Brown, P.C., New York, NY.
 3
 4   FOR RESPONDENT:            Benjamin C. Mizer, Principal Deputy
 5                              Assistant Attorney General; Russell
 6                              J.E. Verby, Senior Litigation
 7                              Counsel; John D. Williams, Trial
 8                              Attorney, Office of Immigration
 9                              Litigation, United States
10                              Department of Justice, Washington,
11                              DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review is

15   DENIED.

16       Petitioner Rong Jing Wu, a native and citizen of the

17   People’s Republic of China, seeks review of a June 2, 2014

18   decision of the BIA affirming a September 10, 2012 decision of

19   an Immigration Judge (“IJ”) denying Wu’s application for

20   asylum, withholding of removal, and relief under the Convention

21   Against Torture (“CAT”).   In re Rong Jing Wu, No. A200 941 349

22   (B.I.A. June 2, 2014), aff’g No. A200 941 349 (Immig. Ct. N.Y.C.

23   Sept. 10, 2012).   We assume the parties’ familiarity with the

24   underlying facts and procedural history in this case.

25       Under the circumstances of this case, we review the IJ’s

26   opinion, “including the portions not explicitly discussed by
                                    2
1    the BIA.”    Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2    2005).       The   applicable      standards    of    review   are   well

3    established.       See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

 4   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 5        We have held that although remand may be “required because

 6   of [an] IJ’s apparent bias and hostility toward” a petitioner,

 7   such cases are “rare.”      Guo-Le Huang v. Gonzales, 453 F.3d 142,

 8   148 (2d Cir. 2006).      Wu argues that this is one of those rare

 9   cases.

10        Wu’s argument is based on the fact that, of the several

11   inconsistencies identified by the IJ, the major one was elicited

12   by the IJ’s own questioning, rather than that of the government

13   attorney.     Wu asks us to infer from this fact that the IJ was

14   biased.     We decline to do so.         The IJ was complying with his

15   statutory      obligation     to     “interrogate,       examine,    and

16   cross-examine.”      8 U.S.C. § 1229a(b)(1).         Moreover, an IJ may

17   rely on dramatic inconsistencies without seeking explanation.

18   Ming Shi Xue v. BIA, 439 F.3d 111, 114 (2d Cir. 2006).         According

19   an applicant an opportunity              to rehabilitate inconsistent

20   testimony therefore does not violate due process.              Beyond the

21   inference that she asks us to draw, Wu has identified no comments
                                          3
1    or questions by the IJ that raise even a slight suggestion of

2    bias.   Cf. Ali v. Mukasey, 529 F.3d 478, 490-93 (2d Cir. 2008);

3    Guo-Le Huang, 453 F.3d at 149.     Accordingly, the IJ did not

4    violate Wu’s due process rights, and there is no cause for

5    remand.

6        For the foregoing reasons, the petition for review is

7    DENIED.   Any pending request for oral argument in this petition

8    is DENIED in accordance with Federal Rule of Appellate Procedure

9    34(a)(2), and Second Circuit Local Rule 34.1(b).

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk




                                    4